 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDHilton Credit CorporationandOffice Employees InternationalUnion, Local No. 30, AFL-CIOandEmployees CouncilandSusan O'Kane.CasesNos. 21-CA-4474-1 and 21-CA-4474-2.May 3, 1962DECISION AND ORDEROn February 5, 1962, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that the Respond-ent had not engaged in certain other unfair labor practices allegedin the complaint.Thereafter, the General Counsel and the Respond-ent filed exceptions to the Intermediate Report together with support-ing briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National Labor1The Board agrees that Respondent violated Section 8(a) (1) by (1) Supervisor Cutler'sAugust 1 statement that those employees who gave statements to Board agents, who werethen investigating a charge of unfair labor practices against Respondent, had to give acopy of such statement to Respondent; and (2) Overton's demand of O'Kane that shereveal to him the substance of the testimony that she expected to give in this case.Whether or not such demands constituted an interrogation of the employees involvedconcerningtheirunionactivities,as foundby theTrial Examiner,they didconstitute aserious interference with Board processes,and thus interfered with employees'exercise oftheir statutory rights."Clearly inherent in employees statutory rights is the right toseek their vindicationin Board proceedings."Better Monkey Grip Company,115 NLRB1170.It is quite obvious that the Board's ability to secure such vindication depends inlarge measure upon the ability of its agents to conduct effective investigations of mattersalleged to be unfair labor practices, and to obtain relevant information and supportingstatements from employeesSuch statements are, and must be, treated as confidentialmatters until, and unless, the employees involved testifyin subsequent proceedings, atwhich time, and upon proper demand, the pretrial statements ofwitnessesbecome avail-able to respondent.Employer demands of employees that their statements be disclosedto it before trial, and without the safeguards afforded by trial procedure, necessarilyexerts an inhibitory effect on employees' willingness to make such statements and to other-wise cooperate with Board agents. Such demands therefore interfere with the Board'sefforts to secure vindication of employees' statutory rights and thus interfere with theenjoyment of such rights in violation of Section 8(a) (1)137 NLRB No. 5. HILTON CREDIT CORPORATION57Relations Board hereby orders that the Respondent, Hilton CreditCorporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Office Employees InternationalUnion, Local No. 30, AFL-CIO, or in any other labor organization ofits employees, by discriminatorily discharging any of its employees orby discriminating in any other manner in regard to hire or tenureof employment or any term or condition of employment.(b) Interrogating employees concerning their union membership,activities, or desires in a manner constituting interference, restraint,or coercion within the meaning of Section 8(a) (1) of the Act.(c)Threatening or harassing employees because of their interest inor activity on behalf of the above-mentioned or any other labororganization.(d)Assisting, contributing support to, or interfering with theformation of the Employees Council, or any other labor organization.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist the above-named labor organization, or any otherlabor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent thatsuch rights may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized bySection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withhold all recognition from the Employees Council, or anysuccessor thereto, as the representative of any of its employees forthe purpose of dealing with it concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other terms or conditionsof employment, unless and until such labor organization shall havebeen certified by the Board as the exclusive bargaining representativeof such employees.(b)Offer Susan O'Kane immediate and full reinstatement to herformer or substantially equivalent position, without prejudice to herseniority or other rights and privileges previously enjoyed, and makeher whole for any loss of earnings she may have suffered because ofthe discrimination against her, in the manner set forth in that sectionof the Intermediate Report entitled "The Remedy."(c)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports, 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDand all other records necessary or useful to analyze the amount ofbackpay due under the terms of this Decision and Order.(d)Post at its offices in Sunset and La Brea, California, copies ofthe notice attached hereto marked "Appendix." 2 Copies of said notice,to be furnished by the Regional Director for the Twenty-first Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent has violated the Act by conduct other than that foundto be violative herein, be, and it herebyis, dismissed.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in and activity on behalfof Office Employees International Union, Local No. 30, AFL-CIO, or any other labor organization, by means of discharge orother discrimination in regard to hire or tenure of employment, orany term or condition of employment.WE WILL NOT interrogate employees concerning their unionmembership, activities, or desires in a manner constituting inter-ference, restraint, or coercion in violation of Section 8 (a) (1) ofthe Act.WE WILL NOT threaten or harass our employees because of theirinterest in, knowledge about, or activity on behalf of the above-named labor organization, or any other labor organization.WE WILL NOT interfere with the formation of, assist, or con-tribute to the support of the Employees Council, or any otherlabor organization of our employees.WE WILL NOT recognize the Employees Council, or any successorthereto, as the exclusive bargaining representative of our em- HILTON CREDIT CORPORATION59ployees for the purpose of dealing with us concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherterms and conditions of employment, unless and until such labororganizations shall have certified by the Board as the exclusiverepresentative of such employees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organiza-tion, to form, join, or assist the above-named labor organization,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from engaging in any orall such activities, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL offer Susan O'Kane immediate and full reinstatementto her former or substantially equivalent position, without prej-udice to her seniority or other rights and privileges previouslyenjoyed, and will make her whole for any loss of pay she may havesuffered by reason of our discrimination against her.All our employees are free to become, remain, or refrain from be-coming or remaining members of Office Employees InternationalUnion, Local No. 30, AFL-CIO, or any other labor organization, ex-cept to the extent that this right may be affected by lawful agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8(a) (3) of the Act, as amended.HILTON CREDIT CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 849 South Broadway, Los Angeles, California, Telephone Num-ber, Richmond 9-4711, Extension 1031, if they have any question con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThismatter came on to be heard before Wallace E. Royster,the duly designatedTrial Examiner,in Los Angeles, California,on October 23, 24,and 25,1961.Theamended complaint1of the General Counsel of the National Labor Relations Board'Issued October 5,1961,upon charges filed July 24 and September 25, 1961. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleges that HiltonCreditCorporation, herein called the Respondent,had dominatedand interferedwiththe formation and administration of a labor organization, had byinstructions and threats coerced employees in the exercise of rights guaranteed inSection7 of theNationalLaborRelationsAct, hereincalledthe Act;had upon dis-criminatory motivations provided less employment for its employee,Susan O'Kane,for aperiodof time and upon the same motivations discharged her. It is allegedthat the conduct of theRespondent in these particulars violated Section 8(a), (1), (2),(3). and(4) of the Act.Uponthe basis of the entire record in the case, from my observation of the wit-nesses, and in consideration of the briefs filed by counsel,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation operating a credit card business with accounts andassociates in various of theStates of theUnited States and with its principal office inLos Angeles, California.Respondent's annual receipts exceed$500,000 and suchreceipts receivedat LosAngeles directly from points outside the Stateof Californiaexceed$50,000 annually.The Respondentconcedes, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6) and,(7) of the Act.II.THE ORGANIZATIONS INVOLVEDOffice Employees International Union, Local No. 30, AFL-CIO, herein called theUnion, is conceded to be, and I find is, a labor organization within the meaning ofSection 2(5) of the Act.Upon the basis of the evidence set forth later in this report, Ifind that "Your Organizing Committee" was not such an organization.Also upon thebasis of evidence yet to be recited, I find that Employees Council, herein calledCouncil,is, and at all times material herein has been, a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESIn late April or early May 1961, Valton Dicksion, a tabulating machine operatorinRespondent's employ at the Sunset office,2 visited the offices of the Union andthereafter actively sought members for the Union among Respondent's employees. Inearly June, according to Dicksion,he asked Joseph Murphy, head of the departmentin which Dicksion worked, if there was a chance to get a wage increaseMurphyanswered that Benno Bechhold,Respondent's president,and Melvin Spitz, Bechhold'sassistant,were aware that Dicksion had been in communication with the Union andthat Dicksion should be careful or he would lose his job.Murphy said that therewas no likelihood that he would ever get a pay raise.About 2 weeks later, stillaccording to Dicksion,Murphy said that Spitz was curious to learn if Dicksion wouldquit voluntarily or if Murphy was going to fire him. In mid-July, Murphy toldDicksion that Spitz had again made the same inquiry.The next day Dicksion toldMurphy that Murphy had been "fair and honest" and that Dicksion did not wantMurphy to get into any difficulty with the Respondent because of Dicksion's unionactivity.Therefore, said Dicksion, he would quit on July 21.Murphy answeredthatDicksion had been a good employee and went on to say that Spitz had thatmorning for the third time made the same inquiry about Dicksion's tenure.Murphysaid that he had told Spitz that discharging Dicksion would only serve to make hima martyr in the eyes of the other employees.Murphy permitted Dicksion to taketime off from his job without loss of pay to look for other work.Following a period of organizing, the Union filed a petition with the Los Angelesoffice of the National Labor Relations Board for an election.The election wasconducted on July 19 and the Union was defeated.As he promised, Dicksion quiton July 21, and at the time of the hearing was working for another employer.There is testimony in behalf of the Respondent that some time in late June, orearly July, authority to hire and discharge was taken away from Murphy.He re-mained, however, as head of his department and concededly could recommendchanges in employee status and could assign overtime.Murphy,himself, was neverinformed by the Respondent prior to the hearing that his authority in respect to hireand discharge had been curtailed.Obviouslyhe was, in the eyes of employees, theeffective and operating head of the department to which he was assigned and repre-sented to them their employer. I find that at all times Murphy was and is a super-2The Respondent's operations in Los Angeles are conducted from two locations, herein-after referred to as the Sunset office and the La Brea office HILTON CREDIT CORPORATION61visor within the meaning of Section 2(3) of the Act.Melvin Spitz, who in July wasBechhold's assistant but at the time of the hearing was a vice president of the Respond-ent, denied that he ever spoke to Murphy concerning the termination of Dicksion andasserted that he was unaware of Dicksion's name until he appeared as a witness atthe hearing.Murphy, too, denied that he had ever relayed to Dicksion any re-marks attributable to Spitz and denied that he had spoken with Dicksion about apay raise.Murphy was not questioned about permitting Dicksion to hunt for anotherjob on paid time, and such testimony by Dicksion stands undenied.Considering thecircumstantial detail given by Dicksion concerning his conversations with Murphy,his undenied assertion that he received permission to hunt for other work on Re-spondent's time, and the fact that he quit on July 21, I became convinced during thehearing, as I am now, that the testimony of Dicksion should be credited.To theextent that the testimony of Murphy and Spitz is inconsistent with it, I do not creditthem. I find that Murphy told Dicksion that his job was in jeopardy because he wasknown as one who had visited the Union's office; that he told Dicksion, in effect, thatSpitz was eager for Dicksion to leave his job; that Dicksion was thus advised that hisopportunity for a pay raise did not exist; and that all of these coercive remarkswere made because of Dicksion's activity in behalf of the Union. I find that the Re-spondent thereby violated Section 8(a) (1) of the Act.In late June or early July, two employees, George Zarrett and Ted Ross, met withPresident Bechhold.Telling Bechhold that they did not favor the Union and thatthey thought it better that the employees form a committee to deal with management,they asked Bechhold if he would deal with such a committee. Bechhold answered ashe testified, that if the Union lost the election he would be happy to deal with sucha committee if it was properly constituted.At some time prior to the election onJuly 19, Ross showed Bechhold the draft of a leaflet which Ross and Zarrett hadcomposed.The leaflet set forth arguments against the selection of the Union asbargaining representative and suggested the possibility of forming an employee com-mittee for bargaining purposes.Ross asked Bechhold what he thought of the draft.Bechhold answered that employees would not give it serious consideration unless itwas signed by its authors.Ross and Zarrett took the draft to Joseph Murphy andtoldMurphy they were going to have it typed and duplicated.Murphy's secretarycut the stencil and the leaflet was then run off in Respondent's mimeograph roomusing Respondent's equipment and paper. It was distributed to employees aboutJuly 12.A few days later, but before July 19, a second leaflet of similar characterwas stenciled, mimeographed, and distributed in the same fashion.On neither occa-sion did Murphy object to in any fashion the use of Respondent's personnel, equip-ment, and material for this purpose.The second leaflet asserted that Bechhold hadagreed to recognize an employee committee for purposes of bargaining.The first,leaflet purported to be published by "Your Organizing Committee."The secondbore the names of Ross, Zarrett, and Anthony DeMarco, as representing thatcommittee.In late June and early July a number of employees asked Bechhold, in writing, tomeet with them for a discussion of the question of representation. In response,Bechhold went to the La Brea office on July 14. Zarrett accompanied Bechhold asdid Spitz.After the employees were assembled, about 3 p.m., Bechhold answeredquestions that were posed to him and introduced Zarrett. Zarrett told the employeesof his view that a union would not benefit them and that they would be better offwith an employee committee.Ross who attended the meeting said much the samething.Zarrett, whose work place was at the Sunset office, was paid for the time thathe spent at the LaBrea meeting.A similar meeting was held at the Sunset office on July 17.Bechhold againanswered questions and Zarrett spoke in the same vein as at La Brea. Some of theemployees gave expression to views favoring the Union.The expressions of pro-union sentiment, however, seemed to arouse such antipathy that the meeting quicklyended in an uproar.Bechhold testified that at the July 14 meeting in the La Breaoffice he urged the employees to vote and reminded them that the Russian Revolu-tion "was won by 50,000 determined Bolsheviks who knew what they wanted, whofought for it while 120 million disinterested, half-hearted, or I-can't-be-botheredRussians were subverted."He told them, he testified, that he did not care how theyvoted, but they should not neglect to do so.Referring to Ross and Zarrett, Bech-hold said that they had once been supporters of the Union who had become disen-chanted and he thought that the employees would like to hear from them. Bech-hold testified that at one of the meetings, and his testimony does not clearly identifywhich, he said that if he could deal directly with his own employees it was reasonableto assume that, because both he and they had the welfare of the Respondent at heart,the dealings would take place in an atmosphere of trust and cooperation.Bechhold 62DECISIONSOF NATIONAL LABOR RELATIONS BOARDwent on to say that unions basically seek to sow discord between employer andemployee and that therefore bargaining with a union could not be done in an atmos-phere of mutual trust but is rather in a "very hard and tough" atmosphere. Bech-hold concluded by saying that it was conceivable that he would be easier in makingconcessions to his own employees than he would be if he were dealing with theUnion. "I think the union would have to bargain very hard with me."On July 20, the morning following the election, Bechhold appeared at both theSunset and the La Brea offices and spoke to the gathered employees.He first con-gratulated them on their wise decision in rejecting the Union.Then stating it washis understanding that many employees desired to form a committee to deal withmanagement, he said it was not for him to say how they should bring this aboutNonetheless, he continued, that if he were an employee he would have each unitof about 15 to 20 employees designate one as a delegate.The approximately 30delegates thus chosen should then meet and elect from among them a committee ofnot less than 5 and not more than 10 which would meet with management. Thatafternoon and evening delegates were selected and a committee formed for purposesof meeting with management. The committee took the name of Employees Council.During the evening in one of the departments the employees were told by theirsupervisor,3Marianne Cutler, to vote for Mary Jo Moreno.Moreno turned out tobe the choice of the employees so instructed.All of the voting for delegates washeld on paid time and was to some extent monitored by Respondent's supervisors,among them Murphy.Among those selected as delegates was Susan O'Kane, who in the past had beenknown to her coworkers as a supporter of the Union. On July 21, O'Kane informedBechhold that the Council had been formed and asked if it could hold its meetingson Respondent's premises.Bechhold answered that he would permit such meetingsbut said that he wanted assurance attested by the individual signature of each em-ployee to the effect that the delegate was actually the choice of the employees.Signatures in conformance with Bechhold's suggestion were obtained.The Council first met on Monday, July 24, in one of Respondent's offices afterworking hours.O'Kane was elected temporary chairman.O'Kane and others metwith Bechhold on the following day.Bechhold said that he could not recognizethe Council because of certain litigation .4After the litigation was resolved, saidBechhold, the Respondent could extend recognition.O'Kane asked that permissionbe granted to meet on paid time. Bechhold said that would be all right if theCouncil members did not cause a disruption in work or require others to do theirwork.Two or three further meetings of the Council took place on Respondent'spremises.On August 1, Spitz told the Council that the Respondent could not supplyitwith stationery, equipment, or permit it to meet on Respondent's premises on paidtime.Spitz went on to say that the Respondent could not recognize the Council untilthe litigation was endedSpitz suggested that recognition was not essential, thata group of employees still could bring their problems to Bechhold without thenecessity of explicating that they were acting in a representative capacity.The next day, Spitz came to O'Kane and asked her to explain to the Council whythe Respondent could not extend recognition in the circumstances.On this occasionhe told O'Kane that meetings on Respondent's premises would be permittedSometime prior to August 3, O'Kane was invited to participate in a televisiontaping.She recruited three other employees of the Respondent to appear with her.On August 3, the day on which the taping was to take place for later exhibition,Bechhold learned of it and called O'Kane to his office.O'Kane explained that shehad cleared her participation, and that of the other employees, in the program with3 Spitz described Cutler as a "lead person" in a segment of the credit and collectiondepartmentAccording to Spitz, Cutler made routine work assignments to 15 or 20 em-ployeesCutler is no longer in Respondent's employ and was not called as a witnessSpitz conceded that Cutler's authority was the same as that of other lead personnel andtestified that leadmen sometimes interviewed applicants for employmentAlthough suchemployees had no authority to hire or fire, they might recommend such action In Augustor September, according to the undenled and credited testimony of Dolores Gaynor, shetyped a recommendation for discharge at Cutler's direction and for Cutler's signatureThe employee concerning whom this recommendation was made was discharged I findthat Cutler was regarded by the employees in her section as a representative of manage-ment and that she exercised such authority in behalf of the Respondent as to constituteher a supervisor within the meaning of the Act4An obvious reference, I find, to the fact that the Union had filed objections to theconduct of the election and the Union's assertions in that respect were then the subjectof investigation by personnel in the Regional Office of the Board HILTON CREDIT CORPORATION63other officials of the Respondent.Bechhold said that he would not permit theRespondent's employees to appear.O'Kane and the other employees then with-drew from the project.After a somewhat heated discussion, concerning his actionin the matter, Bechhold said, speaking to O'Kane, that she was insincere, disloyal,and not to be trusted. Bechhold went on to say that he had seen O'Kane speakingwith representatives of the Union in the parking lot and that when O'Kane becameaware of his gaze she furtively walked away.Continuing this diatribe, Bechholdsaid that O'Kane was an evil person out to destroy the Respondent and that nothingshe could tell him or do would ever convince him of her loyalty and honesty.Afteran interruption during which O'Kane left Bechhold's office, Bechhold said upon herreturn, "This is fantastic.Now I have put the pieces together ..This programis all organized by the Union, as background of the Union sponsoring them for thepurpose of agitating and continuing and for the purpose of continuing turmoil herein the company." In his testimony, Bechhold said that O'Kane's recount of hisremarks on that occasion was given with substantial accuracy.On August 5, Ted Atencio, the department head under whom O'Kane worked, toldher that Bechhold had reported her to have been in the "executive quarters" ofthe building and that Bechhold had instructed Atencio to tell O'Kane not to go thereexcept on Respondent's business.On August 7, O'Kane went to the "executivequarters" to speak to Joseph Tilem, Respondent's attorney, in connection with affairsof the Council.On August 8 or 9, Atencio showed her a memorandum which readin substance that despite his direction she had been to the "executive quarters"; thatthememo constituted a first warning to her in that connection; and were she tooffend again in that respect, more severe action would be taken.O'Kane remindedAtencio that she had gone to Tilem's office with his approval.Atencio seemed toaccept this explanation but went on to say, according to O'Kane, that she still seemedto be creating much agitation, that reports had reached him that she was still talkingabout the Union, and suggested to her that she should realize that the election was allover.Atencio said that her responsibility now was to the Council and that she shouldforget the Union.About August 10 or 11, O'Kane was called to the office of H. R. Overton, anassistant to Bechhold, primarily concerned with matters of security.Overton openedthe conversation by saying that O'Kane was a "controversial figure."He asked herhow she had become involved in the television showO'Kane said that she wouldlike to forget the matter.Overton then asked why she had gone to Barcelona,why she was still keeping an apartment in New York, and what her communisticaffiliations or associations had been.Overton said that Bechhold was highly irritatedwith her and that he didn't want O'Kane to do anything to exacerbate him further.At a meeting of the Council, about August 9, the delegates decided that theirinitial aims would be to obtain a ,change in Respondent's policy on insurance cover-age, to bring about changes in job classifications and wage scales, and to investigatethe advisability of establishing a credit union.On August 14, the Council appearsto have decided that it could not exist except as a labor organization and that it wasbest to disband. It has not met since.Particularly in the members service department where O'Kane worked, em-ployees were permitted to work overtime almost at will.O'Kane testified, and hertestimony on this point is not disputed, that from the time of her employment inMarch she worked some overtime hours each week.While working overtime in earlySeptember, Atencio told her that he had been watching her and that she was talkingunnecessarily to others.He said that she would be given no more overtime withoutspecific authorization from him.O'Kane answered that others were not criticizedfor doing so. In the next few weeks, O'Kane asked her leadman, William Curran,and Atencio for overtime work but was refused.According to O'Kane, others werenot treated in this fashion.On September 113 or 14, Curran told O'Kane that hehad spoken to her twice that day about talking too much and threatened that if hesaw her talking once more, he would terminate her.5On September 15, O'Kane asked Curran for permission to work overtime. Curransaid that he would take the matter up with Atencio.Hearing nothing from Curranshe approached Atencio later in the day in the matter and was told that Atenciowould speak to Curran about it.At the end of the day, a Friday, Curran said that5 This constitutes, of course, further evidence that Respondent's lead personnel heldthemselves out to have authority to dischargeI am not convinced, however, that theremay not have been some reason to be critical of O'Kane in this particularConsideringthat the Respondent was in September attempting to cut its overtime costs I am unsurethat O'Kane was deprived of overtime work upon discriminatory considerations and willnot find that she was. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDO'Kane could work the next morning for the period of time that Curran would bethere.O'Kane did not accept this opportunityOn September 20, about 15 minutes before her shift was scheduled to begin,O'Kane telephoned Respondent's office and left word that she was ill and would be un-able to come to work. She obtained the name of the person to whom she spoke.The next day,Curran asked whom she had notified of her intended absence, andO'Kane told him.Curran said that the information did not reach him until al-most an hour past starting time and asked if she did not know that in notifying heremployer about an intended absence it was necessary that she speak to hersupervisor.6O'Kane said that she did not know this and explained that she hadnever been absent or tardy beforeAt a later time in the morning,O'Kane was calledto Overton's office.Overton told her, she testified credibly and without contradiction,that Bechhold had noticed her absence the previous day and had asked Overton tofind out where she was.Overton said that when he tried to locate her at her listedaddress, he learned that she was unknown there. In Overton's presence and hearingO'Kane telephoned the hotel which she had listed as her residence at the time of heremployment and satisfied Overton that she had,in fact, once lived there.Pursuantto Overton's questioning,O'Kane then gave him the several addresses at which she hadlived since the beginning of her employment.Overton told her that it was herduty to notify the Respondent at the time such changes were made.When Overtonasked the name of her roommate at the current address, O'Kane rebelled and, ineffect, told Overton that it was not his affair.Overton explained that the Respondenthad in the past experienced much difficulty with dishonest employees and with em-ployees who associated with persons of questionable repute.He said that theRespondent must, in self-protection,know as much about the private lives of its em-ployees as it was practicable to learn.O'Kane then gave the name of the womanwith whom she shared quarters.Overton, not yet satisfied,insisted that O'Kane in-form him of the occupation of her roommate.O'Kane adamantly refused to do so.Overton said that she was most uncooperative and could not understand why shestayed on a job where she was obviously unhappy.O'Kane took this occasion to tellOverton that she would be absent on September 26 because she was to appear as awitness in this proceeding?Overton asked her what her testimony would be,saying that he had been advised that he was within his rights in making that inquiry.O'Kane refused to tell him.Overton asked her if she did not realize her responsibili-ties to her employer and asserted that she was disloyal.He again asked her to tellhim the substance of her testimony.O'Kane answered that she was going to tell thetruth.Overton said, "This is rank insubordination,"and warned he was going tomake "a decision"about her.That noon she and another employee, Margo Kennedy, noticed a device danglingfrom the ceiling in the women's restroom.They discussed it and decided that it mightbe a microphone designed to pick up conversations there. Both agreed to say nothingabout it.Kennedy, brooded about the matter, however, and told Atencio what sheand O'Kane had seen and what their conclusion had been.Atencio expressed amaze-ment at their suspicions and successfully persuaded Kennedy that no such device hadbeen installed.That evening O'Kane told another employee about what she hadseen, and'the next morning told Kennedy that she was sure that it was a microphone.On September 22, she was called to Overton's office and discharged.Overton toldher that the discharge was made because she had failed to advise the Respondent ofher changes of address,because she had not phoned her supervisor on the occasionwhen she was absent because of illness, and because she had spread "vicious rumors"about the Respondent.The last reason,of course,has reference to the microphone.Thereafter O'Kane filed a charge with the Regional Office of the Board,and thehearing set for September 26 was postponed pending investigation.Douglas Lazarus, an employee at the Sunset office, testified that on September 26he spoke to his leadman, Arnold Clements, saying that he was tired of "being thepawn between a union and the management."In the discussion which ensued,Lazarus testified,Clements said that O'Kane was an"agitator"who was being usedby the Union and that it was such people that the Respondent had discharged.Refer-ring to O'Kane's departure,Clements said that it was ridiculous to suppose that it wascaused by her failure to notify the Respondent of a change of address and said thatO'Kane was fired for "many, many serious reasons."d Respondent's "Employee Handbook"in this connection reads, "In the event of illnesswhich makes it impossible for you to come to work, please notify your supervisor bytelephone immediately "7A complaint against the Respondent and a notice of hearing had issued for Septem-her 26.Because of the developments about to be related the hearing was postponed HILTON CREDIT CORPORATION65Clements denied that he made any mention of O'Kane in his talk with Lazarus andasserted that he had no knowledge of the reasons for O'Kane's discharge.I credit Lazarus in this matter.He testified that he had always opposed the Unionbecause he did not believe that having a bargaining representative would be of valueto him in his relations with the Respondent.There is no reason to supose that hewould fabricate the substance of his conversation with Clements for he has nodiscernible personal interest in this case.The testimony of Lazarus was offered bytheGeneral Counsel to buttress his assertion that the discharge of O"Kane wasdiscriminatory.I think that it does not aid him. I am certain that Clements hadno hand in the discharge and there is no evidence that he was privy to the reasonsmotivating it.However, the substance of Clements' remarks is that O'Kane was an"agitator," a tool of the Union, and that she was discharged because of those cir-cumstances.The effect of such an assertion is coercive and gave reason to Lazarusor any other employee to believe that activity for a union was displeasing to theRespondent and might be, at least, penalized by discharge.By the remarks ofClements, who as a leadman was a supervisor,8 I find that the Respondent violatedSection 8 (a) (1) of the Act.It is clear enough that the thought of having such an organization as the Councilas bargaining representative for the employees was first expressed by Zarrett, Ross,and other employees.But when the matter was first broached to Bechhold heencouraged it.Thereafter,by permitting Zarrett and Ross to use its facilities andsupplies, the Respondent gave assistance to Your Organizing Committee,which gavebirth to the Council.The most potent assistance on the part of the Respondentcame from the remarks made by Bechhold to the employees prior to the election.By inviting Zarrett to accompany him from the Sunset to the La Brea office and byintroducing Zarrett on the occasion of the meeting with employees there, Bechholdplaced his stamp of approval upon Zarrett'sremarks.By telling the employeesthat it was reasonable to assume that in dealingwithan organization of Respond-ent's employees it was conceivable that he would be easier in making concessionsthan if he were dealing with the Union,Bechhold held out to the employees a strongsuggestion that their welfare would best be promoted by rejecting the Union and byrepresentation through the, as yet unborn,Council.Permission granted to theCouncil to use Respondent's premises for meetings and, to some extent, to conductsuch meetings on paid time is further evidence,I find,of Respondent's benevolentassistance to that organization.The complaint alleges that the Council was domi-nated by the Respondent.It is the fact that in one working group a delegate to theCouncil,Mary Jo Moreno,was selected after the leadman in that group,Cutler,instructed the employees to vote for Moreno.To this extent it may be said thatthe Respondent dictated to its employees who their representative should be.Thisisan isolated instance,however,and there is no evidence that it was repeatedin other work areas.Afterthe Council was formed and began to function, I findnothing in the conduct of the Respondent which is fairly to be characterized asdominance.Upon the evidence recited,I find that the Respondent interfered with the forma-tion of the Council and contributed support to it.The Respondent thereby violatedSection 8(a)(2) of the Act.9 By interfering with the formation of the Council andby contributing support to it, the Respondent interfered with the right of employeesfreely to chose a bargaining representative and thereby violated Section 8 (a) (1) ofthe Act.The complaint does not allege that the Respondent at any time extended recog-nition to the Council.I think that in a strictly formal sense it did not do so. Itmight well be argued that by giving permission to meet on Respondent's premiseson paid time and by Spitz' advice to the Council that recognition must be withheldbecause of "litigation,"a sort of covert recognition was granted.Because of theposture of the pleadings I find that this question is not presented to me for decision.About August 1, Supervisor Cutler told some of the employees working underher direction that any of them who gave a written statement to an agent of thesAtencio testified that'Clements was 1 of 4 leadmen in his department and that witha complement of 70 employees he had to depend upon the leadmen to provide supervision.In consequence Atencio delegated to the leadmen authority to decide when overtime workwas to be performed and to approve requests for such work opportunity.Obviouslyovertime work provides additional income to the employees performing it and thus theleadmen could and did decide who should earn more money and when.e SeeGuard Services,Inc., etc,134NLRB 1753649856-63-vol 137-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board must prepare a copy of it for Respondent's inspec-tion.Agents of the Board from the Los Angeles Regional Office were at that timeinvestigating a charge alleging that the Respondent had acted unlawfully in respectto the formation of the Council and in connection with the election.The require-ment that the employee furnish the Respondent with a copy of any statement madeto such an agent constituted an interrogation of that employee concerning hisknowledge or lack of it in respect to happenings respecting union activity.Nonecessity has been shown which might serve to justify such interrogation and I findtherefore that it constitutes an interference, restraint, and coercion and a violation ofSection 8 (a)( 1 ) of the Act.The several exchanges between Murphy and Dicksion concerning the tenure of thelatter plainly indicated to Dicksion that the Respondent desired no longer to keephim as an employee because of his identification with the Union and constituted athreat that if he did not leave voluntarily, his discharge might be accomplished. Inthis fashion I find the statutory rights of Dicksion were invaded and the Respondentthereby violatedSection 8(a) (1) of the Act.Although some criticism of O'Kane was voiced in the testimony of Atencio, basedupon her alleged practice of talking excessively to other employees, it is not contendedthat this was a factor leading to her discharge. I find it to be so clearly establishedas not to require great elaboration or discussion that O'Kane was discharged becauseof a firmly held opinion on the part of Bechhold that she was a union agent. Theharassment which began when Bechhold discussed with her the TV program onwhich she was to appear was continued and intensified by Overton.Although O'Kanedid not follow the literal instruction of the employee handbook in telephoningRespondent's office concerning her absence on September 20, there is no evidencethat any employee had, in the past, even been reprimanded for failure directly tonotify a supervisor concerning an absence.There is testimony which is uncontro-verted, and is believed, that other employees in similar situations have done just asO'Kane did-telephoned Respondent's office and left word with whomever answeredof the necessity for absence.There is another aspect of the conduct of Overtonon the day of her absence which is odd and which suggests that O'Kane was beingtreated in a different fashion than another employee similarly situated would havebeen.There is Overton's testimony that Bechhold noticed her absence and directedthat it be investigated.O'Kane was not a particularly important employee and,as absence is not a really extraordinary occurrence, one wonders why Bechholdwould take such particular note of it.When O'Kane returned to work she was thensubjected to extensive questioning by Overton concerning her personal life.AgainI believe that she would not have been submitted to such an ordeal had it not beenfor Bechhold's extreme distrust and suspicion about her.He believed her to be a sortof spy for the Union and was determined, I find, to harass her until she no longerwould desire to remain in her employment.iOThe incident which the Respondentseemingly thought might provide it with a plausible pretext for terminating her doesnot withstand examination.All of the credible evidence is to the effect that Kennedyand O'Kane came to the conclusion that a microphone had been installed in therestroom.The evidence does not establish or even suggest that O'KanepersuadedKennedy that this was the fact.Both were suspicious of what they saw and bothconcluded after discussion that it probably was what it seemed to them to be.Atthe time of the discharge the Respondent knew no more about O'Kane's involvementin the matter than this.To characterize this discussion between O'Kane and Kennedyas the spreading of "vicious rumors" is to indicate that the Respondent was searchingpersistently for some excuse to bring about the discharge. So far as Overton knewat the time he discharged her, O'Kane had spoken to no one about the microphonebut Kennedy.O'Kane had been a supporter of the Union before the election. Bechhold, byadopting the accounting given by O'Kane concerning the remarks he made to her onAugust 3, conceded that he knew her to be one who engaged in conversations withunion representatives in the parking lot.By accusing her of being a conspirator inleague with the Union, somehow to promote the Union's plans and schemes throughthe medium of a television program, Bechhold further demonstrated his belief thatO'Kane was acting in the interest of the Union and to that extent was, in his eyes,an enemy of the Respondent. I find that the Respondent discharged O'Kane on10Overton's observation to her on September 21 to the effect that she was unhappy inher employment and his expressed wonderment that she did not leave, is consistent withsuch a purpose. HILTON CREDIT CORPORATION67September 22 because of this belief and that the Respondent thereby violated Section8(a)(3) of the Act.By the discharge and by the harassment of O'Kane following August 3, the Re-spondent interfered with, restrained, and coerced her in the exercise of the rightsguaranteed in Section 7 of the Act, and thereby violated Section 8(a)(1) of the Act.On September 21, Overton insisted that O'Kane reveal to him the substance ofthe testimony which she expected to give in this case.When O'Kane refused to makethis disclosure, Overton said that she was being insubordinate and that he was goingtomake "a decision" about her.Here again the Respondent was attempting, bymeans of interrogation, to discover what an employee knew about union activities orunion affairs and thus necessarily to learn of the employee's activity or, lack of it,in that connection.Overton's threat made on this occasion suggested at least thatO'Kane's refusal jeopardized her employment. I find that by this interference, re-straint, and coercion the Respondent further violated Section 8(a)1(1) of the Act.The allegation that O'Kane was discharged for filing charges or for giving testimonyunder the Act is not supported in this record.On September 22, the date of herdischarge, she had done neither.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe operations of the Respondent describedin sectionI,above, occurring in con-nection with the unfair labor practices described in section III, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has violated the Act in certain particulars, itwill be recommended that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.Having found that the Respondent has discriminatorily discharged Susan O'Kane,itwill be recommended that it offer to her full and immediate reinstatement to herformer or substantially equivalent position and that she be made whole for any lossof pay resulting from her discharge to the date of offer of reinstatement, less hernet earnings during that period.iiHaving found that the Respondent interfered with the formation and contributedsupport to Employees Council, it will be recommended that it be required to ceaseand desist from such conduct and to withhold recognition from the Council or itssuccessor until it is certified by the Board as the exclusive representative of Respond-ent's employees.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Office EmployeesInternationalUnion, Local No. 30, AFL-CIO, and EmployeesCouncil is each a labor organization within the meaning of Section 2(5) of the Act.2.By interfering with the formation of and contributing support to EmployeesCouncil, the Respondent has engaged in unfair labor practices within the meaning ofSection 8(a) (2) of the Act.3.By discharging Susan O'Kane on September 22, the Respondent has discouragedmembership in a labor organization and has thereby engaged in unfair labor prac-tices within the meaning of Section 8(a) (3) of the Act.4.By interfering with the formation of and by contributing support to the Council;by discharging Susan O'Kane; and by threatening, harassing, and questioning employ-ees in connection with their disposition toward the Union or any other labor organi-zation, the Respondent has interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act, and has thereby engaged inunfair labor practices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6.The record does not establish a violation of Section 8(a) (4) of the Act.[Recommendations omitted from publication.]u Backpay shall be computed on a quarterly basis in the manner established by theBoard in F. WWoolworth Company,90 NLRB 289.